DETAILED ACTION
	This Final office action is in response to Applicant’s amendment filed May 5, 2022.  Applicant’s amendment amended claims 1-3, 6, 7, 14-18, 20 and canceled claims 4 and 5.  Currently Claims 1-3 and 6-20.  Claims 1 and 20 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The Objection to the Title in the previous office action is withdrawn in response to Applicant's amendment to the Title.
	The Objection to Claim 19 in the previous office action is maintained.
	The 35 U.S.C. 101 rejection of claims 1-3 and 6-20in the previous office action is maintained.

Response to Arguments
Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims recite significantly more than an abstract idea (Remarks:  Paragraph 4, Page 10).

In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101 as the claims recite significantly more than the abstract idea, the examiner disagrees.
The claims remain directed to order management, specifically transmitting order data to a (second) mobile device and a vendor.  Examiner notes that the claims do not positively recite that the ordered is completed/fulfilled (e.g. prepared, cooked) by the vendor nor do the claims positively recite that the second non-employee attendee picks up or delivers the first attendees order.  The claims merely receive and transmit data to at most three devices/persons (first attendee, second attendee, vendor).  The recited mobile devices are at best generic computers performing generic computer functions of receiving and sending data.  The various modules (e.g. claim 1 – location module, selection module, etc.) are at best software that processes received data.  Similarly, the one or more processors of claim 20 merely receive, process and transmit data – all of which are generic computer functions.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.
For the reasons outlined above, the claims recite a method of organizing human activity, i.e., an abstract idea, and that the additional element recited in the claim beyond the abstract idea (i.e., modules, mobile devices, processors) is no more than a generic computer component used as a tool to perform the recited abstract idea. As such, it does not integrate the abstract idea into a practical application. See Alice Corp., 573 U.S. at 223-24 (“[Wholly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.’” (quoting Mayo, 566 U.S. at 77)). Accordingly, the claims are directed to an abstract idea.
Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that claim 1 is directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or simply appends well-understood, routine, conventional activities previously known to the industry to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Under step two of the Mayo/Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself’ (emphasis added) (citation omitted)).
Here the only additional element recited in claims 1 and 20 beyond the abstract idea are the mobile devices, processors and modules,” i.e., generic computer component. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Appellant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.


Applicant’s arguments, see Last Paragraph, Page 11, filed May 5, 2022, with respect to Breitenbhach, Howe, and Cooper have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection(s) has been withdrawn. 


Claim Objections
Claim 19 is objected to because of the following informalities:  claim 19 appears to be an independent claim (“A vehicle system comprising…”) however Applicant has written the body of the claims to read more like a dependent claim (“the order management system of claim 1…”).  Examiner suggest applicant amend the claim to either place it into correct independent form or amend the claims to be in proper dependent form.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1 and 20, the claims are directed to the abstract idea of order management. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, order management (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to transmitting order information to a second attendee and a vendor, wherein order management is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “communicate”, “determine”, “select”, “determine”,” transmit” and “transmit” recite functions of the order management are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The intended purpose of independent claims 1 and 20 appears to be peer-to-peer/crowdsourced order delivery wherein one human user is selected to pickup/delivery an order from a vendor to a second human user (mobile device).  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions and/or managing personal behavior or interactions between people (e.g. assigning second attendee to pickup food for first attendee).  The exceptions are the additional limitations of generic computer elements: modules (selecting, device communication, etc.; Claim 1, software per se), mobile device, order management system (Claim 19), one or more processors (Claim 19).  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  processor, memory, modules, and mobile devices.  These generic computing components are merely used to obtain/receive and process data as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's order management in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 1-20 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited "processor," "mobile devices," and "modules," the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of determining locations of mobile devices, selecting one vendor, determining a group of mobile devices, and selecting a second mobile device from the group all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of modules (software per se), mobile device, order management system, mobile devices, and processors nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) communicate with mobile devices, selectively transmitting and selectively transmitting are directed to insignificant post-solution activity (i.e. data output).  The mere nominal recitation of a generic processors and mobile device does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic: modules, mobile device, and processors are recited at a high level of generality merely performs generic computer functions of receiving, processing and transmitting data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, storing and obtaining steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2, 3 and 6-18, the claims are directed to the abstract idea of order management and merely further limit the abstract idea claimed in independent claims 1, 19 and 20.  
Claim 2 further limits the abstract idea by selecting the closer mobile device (a more detailed abstract idea remains an abstract idea).  Claim 3 further limits the abstract idea by limiting the location to a section or row or seat number (a more detailed abstract idea remains an abstract idea).  Claim 6 further limit the abstract idea by selecting vendor based on a supply property (a more detailed abstract idea remains an abstract idea).  Claim 7 further limits the abstract idea by selecting a closer vendor (a more detailed abstract idea remains an abstract idea).  Claim 8 further limits the abstract idea by limiting the items to food or beverage (a more detailed abstract idea remains an abstract idea).  Claim 9 further limits the abstract idea by including a merchandising item (a more detailed abstract idea remains an abstract idea).  Claim 10 further limits the abstract idea by transmitting periodically a predetermined signal and identifier and determining mobile device location based on signal strength (a more detailed abstract idea remains an abstract idea).  Claim 11 further limits the abstract idea by determining location within property boundaries based on signal strength (a more detailed abstract idea remains an abstract idea).  Claims 12 and 13 further limits the abstract idea by locating location modules throughout the property and determining location from two or three modules (a more detailed abstract idea remains an abstract idea).  Claim 14 further limits the abstract idea by receiving location of the mobile device with an order (a more detailed abstract idea remains an abstract idea).  Claim 15 further limits the abstract idea by determining location of the mobile device (a more detailed abstract idea remains an abstract idea).  Claim 16 further limits the abstract idea by determining location based on signal strength indicators and unique identifiers of location modules (a more detailed abstract idea remains an abstract idea).  Claim 17 further limits the abstract ide by transmit location of select vendor in response to a receipt confirmation (a more detailed abstract idea remains an abstract idea).  Claim 18 further limits the abstract idea by transmitting an intent to deliver the order (a more detailed abstract idea remains an abstract idea).
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-3 and 6-20, Applicant’s specification discloses that the claimed elements modules at best merely comprise generic computer hardware or software which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. modules, mobile deivce, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zheng et al. U.S. Patent Publication No. 20180046997 discloses a peer to peer food service; Hosein et al. U.S. Patent Publication No. 20140046802 discloses an venue order management system having in-seat delivery based on patron tick/seat information (Paragraphs 45, 53; Figures 4, 8); Barnes U.S. Patent Publication No. 20030065805 discloses an order management system that identifies closet vendor/concession to patrons seat; Shaw U.S. Patent Publication No. 20030172375 discloses an venue order management including in-seat delivery; von Mueller U.S. Patent Publication No. 20050198318 discloses an in-seat food delivery system; Hendrickson U.S. Patent Publication No. 20110040655 in seat food delivery system; Hernandez U.S. Patent Publication No. 20110093302 discloses a venue order management system with in seat concession delivery and ticket information; Hawley U.S. Patent Publication No. 20180240206 discloses a in seat order delivery system based on patrons location (seat/row/section assignment, GPS, ticket); Lee U.S. Patent Publication No. 20180322870 discloses an in-seat order delivery management system and method; Fitzgerald U.S. Patent No. 10540135 discloses an in-seat order delivery system and method; Taylor U.S. Patent Publication No. 20140058902 crowd-sourced network of delivery couriers (Paragraphs 38, 51).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623